NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT


ARON RODRIGUEZ-VILLASANA,                     )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D18-732
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed October 17, 2018.

Appeal from the Circuit Court for Polk
County; Wayne M. Durden, Judge.

Ryan Thomas Truskoski of Ryan Thomas
Truskoski, P.A., Orlando, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jason M. Miller, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and KHOUZAM and SLEET, JJ., Concur.